Exhibit 10.36

 

NORTH CAROLINA

 

NASH COUNTY

 

AMENDMENT TO INDUCEMENT AGREEMENT

 

AMENDMENT TO INDUCEMENT AGREEMENT dated as of March 1, 2010 (the “Amendment”),
by and among THE CAROLINAS GATEWAY PARTNERSHIP, INC., a North Carolina
non-profit corporation (the “Partnership”); NASH COUNTY, a body politic of the
State of North Carolina (the “County”); the CITY OF ROCKY MOUNT, NORTH CAROLINA,
a North Carolina municipal corporation (the “City”); NASH COUNTY BUSINESS
DEVELOPMENT AUTHORITY, a North Carolina non-profit corporation (the
“Authority”); and THE CHEESECAKE FACTORY BAKERY INCORPORATED, a California
corporation (the “Company”).

 

WITNESSETH

 

WHEREAS, the Partnership, the County, the City, the Authority and the Company
entered into the Inducement Agreement, effective as of the 27th day of July 2005
(the “Agreement”) under which the Partnership and the County, identified in the
Agreement as the Inducing Parties, and the City and the Authority committed to
provide certain cash and other incentives to the Company in consideration of
which the Company agreed to acquire the Facility as defined in the Agreement and
establish and maintain therein a manufacturing and distribution facility, and
make new capital expenditures for the acquisition, expansion, improvement,
upfitting and equipping of the Facility totaling an aggregate of at least
$12,000,000 by December 31, 2008 and at least $17,000,000 by December 31, 2012
(referred to in the Agreement as “Targeted Expenditures”) and to employ 300
permanent full-time employees by December 31,

 

1

--------------------------------------------------------------------------------


 

2010 and 500 permanent full-time employees by December 31, 2012, all as further
described in the Agreement;

 

WHEREAS, the Company has accepted the conveyance of the Shell Building No. IV
and related land, built out and equipped the Facility as a commercial bakery and
warehousing and distribution facility, satisfied the Targeted Expenditures and
employed 252 full-time employees in the Facility as of the date first above
written;

 

WHEREAS, the long, deep and persistent recession adversely affecting regional,
national and global economies has adversely impacted the pace at which the
Company has been, and for the foreseeable future will be, able to open new
restaurants or grow its other lines of business as previously forecasted and
will prevent the Company from being able to employ 300 persons in permanent
full-time jobs by December 31, 2010 or 500 persons in permanent full-time jobs
by December 31, 2012; and

 

WHEREAS, as a consequence of the severally adverse financial conditions, the
Company has requested the Inducing Parties, the City and the Authority to agree
to amend the Agreement in the respects set out below.

 

NOW, THEREFORE, THE PARTIES HERETO DO HEREBY AGREE AS FOLLOWS:

 

1.             Defined terms used herein shall have the meanings given to them
in the Agreement.

 

2.             The unnumbered paragraph following Paragraph 1c. of the Agreement
shall be and hereby is amended and restated in its entirety as follows:

 

2

--------------------------------------------------------------------------------


 

In addition to the Initial County Cash Inducement, the County shall pay the
Company an annual cash inducement of $10,000 for four (4) years on July 1 in
each year beginning July 1, 2006 and continuing through July 1, 2009 (the
“Annual County Cash Inducements”); provided, however, that the County shall have
no obligation to pay any Annual County Cash Inducement on any payment date if
the Company has not satisfied all of its obligations to be performed hereunder
as of such date. If the Company shall not have satisfied its obligations
hereunder as of any payment date but shall satisfy all obligations of the
Company to have been satisfied as of a subsequent payment date, all unpaid
Annual County Cash Inducements which would have been paid as of such date shall
be paid. No Annual County Cash Inducement shall be paid after July 1, 2009.

 

3.     Paragraph 2 of the Agreement shall be and hereby is amended and restated
in its entirety as follows:

 

From the date of this Agreement through December 31, 2014 (the “Certification
Period”), Company shall establish and at all times maintain a
manufacturing/distribution operation in the Facility, and Company shall make new
capital expenditures for the acquisition, expansion, improvement, upfitting and
equipping of the Facility totaling an aggregate of at least $12,000,000.00 by
December 31, 2008 and of at least $22,500,000 by December 31, 2012 (the “Target
Expenditures”). Target Expenditures shall include only those capital
expenditures made at the Facility by Company. Also, by December 31, 2012, the
Company will employ and maintain in employment at least 300 permanent full-time
employees not less than 40% of whom shall be paid an average wage that

 

3

--------------------------------------------------------------------------------


 

equals or exceeds the hereinafter defined Specified Average Wage, and by the end
of the Certification Period on December 31, 2014, Company will employ and
maintain in employment at least 500 such permanent full-time employees not less
than 40% of whom shall be paid an average wage that equals or exceeds the
hereinafter defined Specified Average Wage (the “Target Employment”). Target
Employment shall include only those jobs created by Company which arise from or
relate to the manufacturing/distribution operations in the Facility. Further,
Company shall endeavor to offer at least twenty-five percent (25%) of the
newly-created jobs to persons, who, to the best of Company’s ability to
determine within the constraints of laws, qualify as low or moderate income
persons or to females, minorities or other legally protected class members, as
those terms were previously defined. For purposes of this agreement, “capital
expenditures” shall be such expenditures as are treated as capital expenditures
according to generally accepted accounting principles and which shall be subject
to ad valorem taxes by the County; “permanent full-time employees” shall mean
permanent full-time employees at the Facility for the manufacturing/distribution
operation; “Specified Average Wage” shall mean the average weekly wage for
covered employees as defined by the Employment Security Commission in Nash
County, North Carolina (or its successor) based on the latest available
annualized data for employees in the Company’s NAICS classification; “Facility”
shall mean the Facility described on Exhibit A or any replacement facilities in
Nash County, North Carolina approved by the Inducing Parties; and the “average
weekly wage” for the Company’s employees shall be derived from adding all wages,
salaries and

 

4

--------------------------------------------------------------------------------


 

benefits of all hourly and salaried employees, and dividing that number by total
employment, with the salary, wages and benefits for each employee to include
basic hourly wage or salary, plus overtime pay, benefits and bonuses.

 

4.     Paragraph 3 of the Agreement shall be and hereby is amended and restated
in its entirety as follows:

 

Company shall furnish to the Partnership and County on January 31, 2009, a
written certification as to Company’s actual capital expenditures made through
December 31, 2008, in whole or in part on the Facility. If Company shall fail to
meet the incremental goals for Target Expenditures as of December 31, 2008,
Company shall pay the Inducing Parties the sum of $250,000.00 (the “Interim
Expenditures Repayment Amount”). Company shall furnish to the Partnership and
County on January 31, 2013, a written certification as to Company’s actual
employment through December 31, 2012, in whole or in part on the Facility. If
Company shall fail to meet the incremental goals for Target Employment as of
December 31, 2012, Company shall pay the Inducing Parties the sum of $250,000.00
(the “Interim Employment Repayment Amount”).

 

To determine whether Company has satisfied its full obligations hereunder,
Company shall furnish to the Partnership and County on January 31, 2015, a
written certification as to Company’s actual capital expenditures during the
Certification Period made in whole or in part on the Facility, and as to
Company’s maximum employment figure of permanent, full-time employees arising
from or related to its manufacturing/distribution operations in the Facility

 

5

--------------------------------------------------------------------------------


 

at the Specified Average Wage, all as set forth herein. In addition, Company
shall further certify to the Partnership and County that it has continuously
operated a manufacturing/distribution business in the Facility at all times
since initiation of operations in the Facility following the execution and
delivery hereof. Company shall not be required to certify to the Partnership or
County actual capital expenditures or employment figures above Target
Expenditures or Target Employment. If at the conclusion of the Certification
Period, Company has attained the Target Expenditures and attained and maintained
the Target Employment and maintained its manufacturing/distribution operations
in the Facility at all times since the execution hereof and Company certifies
such to the Partnership at the end of the Certification Period, the Company
shall be entitled to retain the Inducements paid and the Inducing Parties shall
repay to the Company the Interim Expenditures Repayment Amount and Interim
Employment Repayment Amount paid by the Company to the Inducing Parties. Subject
to the following proviso, if at the conclusion of the Certification Period,
Company has failed to reach the Target Expenditures or to reach and maintain
Target Employment or to continuously maintain a manufacturing/distribution
operation in the Facility, the Company shall repay the filll amount of the
Inducements paid to the Company to the Inducing Parties without demand. However,
if at the conclusion of the Certification Period, Company has at all times
maintained a manufacturing/distribution operation in the Facility and Company
has achieved any portion less than one hundred percent (100%) of Target
Expenditures or Target Employment, then the repayment shall be the same
percentage of the total

 

6

--------------------------------------------------------------------------------


 

Inducements of $2,450,000.00 as the larger percentage of Company’s unfulfilled
obligations as measured by comparing the ratios of (i) actual capital
expenditures to the Target Expenditures and (ii) actual permanent, full-time
employment to the Target Employment. Any repayments made pursuant to the terms
of this Paragraph 3 shall be without interest prior to its due date and shall
represent the Inducing Parties’ sole and exclusive remedy hereunder. The
certification to be furnished by Company hereunder shall be signed and verified
by an officer of Company and by an independent certified public accounting firm.

 

5.     Except as herein amended the Agreement is hereby ratified and affirmed
and shall continue in full force and effect.

 

[remainder of page intentionally left blank]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have hereunto affixed their hands to multiple
counterpart originals which collectively shall constitute a single instrument
effective as of the day and year first written above.

 

 

 

THE CAROLINAS GATEWAY PARTNERSHIP, INC.

 

 

 

 

 

 

 

BY:

/s/ John Gessaman

ATTEST:

 

President

 

 

 

 

 

 

Secretary

 

 

 

 

 

(CORPORATE SEAL)

 

 

 

 

 

 

 

 

 

NASH COUNTY

 

 

 

 

 

BY:

/s/ Robbie B. Davis

 

 

Chairman of Commissioners

ATTEST:

 

 

 

 

 

/s/ Wayne Moore

 

 

Nash Clerk

 

 

 

 

 

(CORPORATE SEAL)

 

 

 

 

 

 

 

 

 

THE CHEESECAKE FACTORY BAKERY INCORPORATED

 

 

 

 

 

 

BY:

/s/ Max Byfuglin

ATTEST:

 

President

 

 

 

/s/ Debby Zurzolo

 

 

Secretary

 

 

 

 

 

(CORPORATE SEAL)

 

 

 

8

--------------------------------------------------------------------------------


 

 

NASH COUNTY BUSINESS DEVELOPMENT AUTHORITY

 

 

 

 

 

 

 

BY:

 

ATTEST:

 

President

 

 

 

Secretary

 

 

 

 

 

(CORPORATE SEAL)

 

 

 

 

 

 

 

 

 

THE CITY OF ROCKY MOUNT, NORTH CAROLINA

 

 

 

 

 

 

 

 

 

 

BY:

/s/ David W. Combs

 

ATTEST:

 

Mayor

 

/s/ Jean M. Bailey

 

 

 

 

City Clerk

 

 

 

 

 

 

 

 

 

(CORPORATE SEAL)

 

 

 

 

 

 

STATE OF CALIFORNIA

 

COUNTY OF LOS ANGELES

 

I,                                                , a Notary Public of the State
and County aforesaid, certify that                                             
personally came before me this day and acknowledged that          he is
President of THE CHEESECAKE FACTORY BAKERY INCORPORATED, a
                                                corporation, and that by
authority duly given and as the act of the corporation, the foregoing instrument
was signed in its name by its                                        President,
sealed with its corporate seal, and attested
by                                       self as its
                                      Secretary.

 

Witness my hand and official stamp or seal, this            day of
                                            , 2010.

 

 

 

please see attached

 

 

Notary Public

 

 

 

My commission expires:

 

 

 

 

 

 

(NOTARY SEAL)

 

 

 

9

--------------------------------------------------------------------------------


 

State of California

)

 

 

)ss.

 

County of Los Angeles

)

 

 

 

On December 20, 2010, before me, AsaIly Adib-Samadian, Notary Public, personally
appeared Max Byfuglin who proved to me on the basis of satisfactory evidence to
be the person whose name is subscribed to the within instrument and acknowledged
to me that he executed the same in his authorized capacity and that by his
signature on the instrument the person, or the entity upon behalf of which the
person acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

 

 

 

Witness my hand and official seal.

[g23941kmi001.jpg]

ASALLY ADIB-SAMADIAN

 

 

Commission # 1904060

 

 

Notary Public - California

 

 

Los Angeles County

 

 

My Comm Expires Oct 12, 2014

 

/s/ Asally Adib-Samadian

 

 

Notary Public

 

 

 

(Seal above)

 

 

 

--------------------------------------------------------------------------------


 

STATE OF NORTH CAROLINA

 

COUNTY OF NASH

 

I, Marianne J. Taylor, a Notary Public of the State and County aforesaid,
certify that John Gessaman personally came before me this day and acknowledged
that       he is President of THE CAROLINAS GATEWAY PARTNERSHIP, INC., a North
Carolina non-profit corporation, and that by authority duly given and as the act
of the corporation, the foregoing instrument was signed in its name by its
                       President, sealed with its corporate seal, and attested
by              self as its                    Secretary.

 

Witness my hand and official stamp or seal, this 9th-day of November, 2010.

 

 

 

/s/ Marianne J. Taylor

 

 

Notary Public

 

My commission expires:

3-31-2014

 

 

 

Marianne J. Taylor

 

 

 

Notary Public

 

 

(NOTARY SEAL)

Edgecombe County, NC

 

 

 

 

 

 

STATE OF NORTH CAROLINA

 

 

 

 

 

 

COUNTY OF NASH

 

 

 

 

I, Janice Evans, a Notary Public of the State and County aforesaid, certify that
Wayne Moore personally came before me this day and acknowledged that        he
is                           Clerk of the Board of Commissioners of NASH COUNTY,
a body politic of the state of North Carolina, and that by authority duly given
and as the act of the said Nash County, the foregoing instrument was signed in
its name by the Chairman of its Board of Commissioners, sealed with its
corporate seal, and attested by himself as its                       Clerk.

 

Witness my hand and official stamp or seal, this 2nd day of November, 2010.

 

 

 

/s/ Janice Evans

 

 

Notary Public

 

My commission expires:

9-18-2015

 

 

(NOTARY SEAL)

 

JANICE EVANS

NOTARY PUBLIC

HALIFAX COUNTY, N.C.

 

 

10

--------------------------------------------------------------------------------


 

STATE OF NORTH CAROLINA

 

COUNTY OF                                  

 

I,                                                                      , a
Notary Public of the State and County aforesaid, certify that
                                    personally came before me this day and
acknowledged that he is                                    Secretary of NASH
COUNTY BUSINESS DEVELOPMENT AUTHORITY, a North Carolina non-profit corporation,
and that by authority duly given and as the act of the corporation, the
foregoing instrument was signed in its name by its
                                                President, sealed with its
corporate seal, and attested by                                         self as
its                                                                 Secretary.

 

Witness my hand and official stamp or seal, this                           day
of                                , 2010.

 

 

 

 

 

 

Notary Public

 

 

 

 

 

 

My commission expires:

 

 

 

 

(NOTARY SEAL)

 

STATE OF NORTH CAROLINA

 

COUNTY OF NASH

 

I, Pamela O. Casey, a Notary Public of the State and County aforesaid, certify
that Jean M. Bailey personally came before me this day and acknowledged that she
is City Clerk of CITY OF ROCKY MOUNT, NORTH CAROLINA, a North Carolina municipal
corporation, and that by authority duly given and as the act of the said City,
the foregoing instrument was signed in its name by the Mayor, sealed with its
corporate seal, and attested by herself as its City Clerk.

 

Witness my hand and official stamp or seal, this 9th day of November, 2010.

 

 

 

/s/ Pamela O. Casey

 

 

Notary Public

 

 

 

My commission expires:

1-31-2015

 

 

 

(NOTARY SEAL)

 

PAMELA O. CASEY

NOTARY PUBLIC

NASH COUNTY, NC

 

11

--------------------------------------------------------------------------------